Citation Nr: 0117167	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  98-02 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran had active service from January 1976 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased evaluation 
of only 30 percent for bilateral pes planus.  During the 
pendency of this appeal, the appellant's claim was 
transferred from the RO in Los Angeles, California, to the RO 
in Reno, Nevada, pursuant to the appellant's change of 
address.

In March 1997, the veteran filed a claim for an increased 
rating for bilateral pes planus.  In response to an April 
1997 letter from the RO for medical evidence to support his 
claim, the veteran responded with a statement that begins 
with the address of the Mission Hills Medical and Orthopedic 
Hospital.  No explanation was provided to accompany this 
address.  Included with the veteran's statement was a release 
for records from the Verdugo Mental Health Center.  Although 
the Center was contacted, no response was received.  It is 
unclear from the veteran's statements whether he is claiming 
that records of treatment for his pes planus exist at the 
Mission Hills Medical and Orthopedic Hospital.  If so the RO 
must attempt to obtain them.  The veteran also submitted a 
referral listing from the Valley Presbyterian Hospital 
Emergency Department dated in April 1997 and showing a 
diagnosis of chronic foot pain.  

In April 1997, the veteran was provided a VA compensation and 
pension examination, and in July 1997, the RO increased his 
evaluation to 30 percent disabling for his bilateral pes 
planus effective the date of claim.  He has been examined 
since then and the 30 percent rating has been confirmed.  

In August 1997, the veteran submitted a claim for total 
disability on the basis of individual unemployability (TDIU) 
due to service-connected disability.  In a January 1998 
rating decision, the veteran's claim for individual 
unemployability was denied on the basis that he did not meet 
the schedular or extraschedular requirements for entitlement.  
The veteran's February 1998 substantive appeal on the issue 
of an increased rating for bilateral pes planus, was also 
accepted by the RO as a notice of disagreement with the issue 
of TDIU.  Although this issue was addressed in a March 1998 
supplemental statement of the case, the veteran never 
perfected his appeal of this separate issue with a timely 
filing of a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b)(2000) (The substantive 
appeal must be filed within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date of mailing of the notice of determination, whichever 
occurs later).

In a February 1998 personal hearing, the veteran testified 
that his only treatment for his foot pain was Motrin 
prescribed at the VA hospital in Sepulveda, California.  
These records have not been obtained.

In September 1997, the veteran submitted a letter from the 
SSA showing that he was in receipt of disability payments.  
Another statement was submitted in January 1998 showing 
disability payments to the veteran from SSA.  In July 1998, 
the RO contacted SSA for any records used in making a 
disability determination and eventually learned that most of 
the medical evidence on file with SSA was from VA, other than 
one piece of evidence, which would be sent as soon as 
possible, pending receipt of a release of information from 
the veteran.  It does not appear that the RO pursued the 
missing medical evidence from SSA.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) has held, 
that in the case of a claim for an increased rating, VA must 
obtain Social Security Administration decisions and records 
which may have a bearing on the veteran's claim.  See Waddell 
v. Brown, 5 Vet. App. 454 (1993).  The Board is unable to 
determine whether the missing SSA records would have any 
bearing on the veteran's claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In part, 
this law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Under new Section 5103A(a), VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits.  Under new Section 
5103A(b)(3), higher standards apply where the missing records 
are from a Federal department or Agency.  Efforts to obtain 
such records must continue until (1) the records are 
obtained, or (2) it becomes "reasonably certain" that such 
records do not exist, or (3) it becomes "reasonably 
certain" that such efforts to obtain records would be 
"futile".  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §3(a),  114 Stat. 2096, 2067-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  As such, with 
regard to the SSA records, it appears that under the VCAA at 
a minimum the RO should continue to contact SSA until it is 
either "reasonably certain" that the requested records do 
not exist, or such efforts to obtain these records would be 
"futile."  Neither of these standards has been met. 

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  After obtaining any necessary release from 
the veteran, the RO should write to the Mission 
Hills Orthopedic Hospital identified by the 
veteran in his April 1997 statement, and ask 
for any records of treatment of the veteran 
relating to his bilateral pes planus.  The 
address provided by the veteran, and annotated 
by the Board's own research is as follows:

Mission Hills Medical and Orthopedic 
Hospital
10306 N. Sepulveda Blvd
Mission Hills, CA  91345

The RO also should obtain the actual records of 
treatment of the veteran in April 1997 by the 
Valley Presbyterian Hospital Emergency 
Department where he apparently was seen for 
foot pain, and any other relevant VA or private 
treatment records pertaining to the veteran's 
pes planus that are not already on file.  In 
any event, the RO should obtain any records of 
treatment for foot problems from the VA 
hospital in Sepulveda, California, identified 
by the veteran in his February 1998 personal 
hearing.  The RO should notify the veteran of 
any records sought that can not be obtained.  

3.  The RO should obtain from the Social 
Security Administration the records pertinent 
to the veteran's claim for Social Security 
disability benefits, as well as the medical 
records relied upon concerning that claim that 
are not VA records already on file.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record and ensure that 
the any additionally indicated development is 
accomplished.  The RO is advised that where the 
remand orders of the Board are not complied 
with, the Board errs a matter of law when it 
fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  After any indicated 
corrective action has been completed, the RO 
should again review the record and readjudicate 
the veteran's claim of entitlement to an 
increased evaluation for bilateral pes planus 
under a broad interpretation of the 
regulations, consistent with 38 C.F.R. §§ 4.3 
and 4.7 (2000).  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


